DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 06/04/2020.  In virtue of the communication:
Claims 1-8 are pending in the instant application.
Claims 1-6 are currently amended.
Claims 7 and 8 are newly added.
The references cited in the Information Disclosure Statement (IDS) filed on 07/02/2020 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segan (U.S. Pub. 2004/0075401 A1).
Regarding claim 1, Segan discloses a method for operating a control system (Figs. 1, 6 and 7) for controlling a lighting system, the control system comprising at least two lighting control modules (100, 500, pars [0046]-[0047]), each lighting control module comprising at least one digital processor (10) and at least one digital memory (11) for generating, managing and storing lighting programs (Fig. 4, par [0027]), and each lighting control module comprising a housing in which the digital processor and the digital memory are disposed, and digital adjusting commands being generated in each lighting control module, said digital adjusting commands 
a)    a system time signal (clock signal) is generated in a lighting control module (master, par [0047]),
b)    the system time signal is transmitted to all lighting control modules of the control system via the data lines (par [0047]),
c)    the lighting programs in the different lighting control modules are executed using the system time signal (pars [0046]-[0047]).
Regarding claim 2, Segan discloses the method wherein for a time synchronization of all lighting control modules of the control system, generating and transmitting the system time signal is repeated at regular time intervals (based on clock signal, pars [0046]-[0047]).
Regarding claim 4, Segan discloses the method wherein at least one lighting control module is realized in the manner of a lighting control console, the lighting control console comprising several control elements (par [0010]), which are disposed on the upper surface of the housing, and the operator being able to enter control commands at the control elements, and the lighting control console comprising at least one display device (time selector 44 and show selector 42 as operating elements, and display 50, Fig. 1).
Regarding claim 5, Segan discloses the method wherein at least one lighting control module comprises a digital processor which calculates an effects engine for generating lighting effects (micro-processor generates time-dependent lighting effects, pars [0026]-[0027]).

Regarding claim 8, Segan discloses the method wherein the control elements comprise a pushbutton, a slide control, and/or a rotary knob (Fig. 1, par [0010]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segan, as applied to rejection above.
Regarding claims 3 and 7, Segan discloses all of the limitations as claimed except the regular time interval between the individual system time signals is within the range of 5ms to 50ms, particular 30ms.
	However, this limitation is not of the patentable merits since it has been held obvious to one having skill in the art as of the operable optimum range of the time signals so that generating 
Accordingly, it would have been deemed obvious to one having skill in the art at the time of the invention was made to assign a range of time signals in the system of Segan in order to perform the controlling of lighting system.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844